                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

DAMBAR BAHADUR PITHAKOTEY,
No. AXXXXXXXX,

                      Petitioner,

       vs.                                                 Case No. 18-cv-1997-SMY

DAMON ACUFF,

                      Respondent.

                              MEMORANDUM AND ORDER

YANDLE, District Judge:

       Pro se Petitioner Dambar Bahadur Pithakotey, a citizen of Bhutan currently detained at

the Pulaski County Detention Center in Ullin, Illinois, brings this habeas corpus action pursuant

to 28 U.S.C. § 2241 to challenge his continued detention. Petitioner was released from the

custody of the Illinois Department of Corrections and taken into custody by Immigration &

Customs Enforcement (“ICE”) on March 29, 2017; he has remained in custody ever since.

       According to the Petition, Petitioner was found removable by an immigration judge in

February 2018, but ICE has been unable to effectuate his removal. Petitioner contends that his

continued, indefinite detention is unconstitutional under the Supreme Court’s decision in

Zadvydas v. Davis, 533 U.S. 678 (2001).

       Without commenting on the merits of Petitioner's claims, the Court concludes that the

Petition survives preliminary review under Rule 4 and Rule 1(b) of the Rules Governing Section

2254 Cases in United States District Courts. See Preiser v. Rodriguez, 411 U.S. 475, 490 (1973);

Jones v. Cross, 637 F.3d 841 (7th Cir. 2011); Waletzki v. Keohane, 13 F.3d 1079 (7th Cir. 1994).




                                          Page 1 of 2
                                                Disposition

        IT IS HEREBY ORDERED that Respondent shall answer or otherwise plead within

thirty days of the date this order is entered (on or before November 26, 2018). 1 This preliminary

order to respond does not, of course, preclude the Government from raising any objection or

defense it may wish to present. Service upon the United States Attorney for the Southern District

of Illinois, 750 Missouri Avenue, East St. Louis, Illinois, shall constitute sufficient service.

        IT IS FURTHER ORDERED that this entire matter shall be REFERRED to United

States Magistrate Judge Proud for disposition, as contemplated by Administrative Order No. 132,

Local Rule 72.2(b)(3), and 28 U.S.C. § 636(c)(1), should all the parties consent to such a

referral.

        Petitioner is ADVISED of his continuing obligation to keep the Clerk (and each

opposing party) informed of any change in his whereabouts during the pendency of this action.

This notification shall be done in writing and not later than seven (7) days after a transfer or

other change in address occurs. Failure to provide such notice may result in dismissal of this

action. See Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.

        Dated: October 22, 2018

                                                           s/ STACI M. YANDLE
                                                           United States District Judge




1
   The response date ordered herein is controlling. Any date that CM/ECF should generate in the course of this
litigation is a guideline only. See SDIL-EFR 3.


                                                Page 2 of 2
